Exhibit 23.2 Letter of consent We refer to our report "Reserve estimation and economic evaluation" effective date December 31, 2011, as to the reserves appraisal and economic evaluation of certain oil and gas assets of Delta Oil &Gas, Inc. in the Hartburg, Newton County area of Texas, United States. We hereby consent to the incorporation by the reference to our report which appears in Form 10-K of Delta Oil & Gas, Inc. Yours truly, /s/ Barry R. Ashton Barry R. Ashton, P. Eng. Executive Advisor Financial Advisory Services /s/ Gerard Black Gerard Black, CA, CBV Associate Partner Financial Advisory Services Deloitte & Touche LLP Calgary, Alberta Dated: March 27, 2012
